Exhibit 10.64
SECOND AMENDMENT TO THE
PATRIOT COAL CORPORATION
EMPLOYEE STOCK PURCHASE PLAN
          WHEREAS, Patriot Coal Corporation (the “Company”) adopted the Patriot
Coal Corporation Employee Stock Purchase Plan (the “Plan”), as amended;
          WHEREAS, the Company desires to amend the Plan to provide for all
employees of the Company and its subsidiaries to participate in the Plan and to
accurately reflect actions which can be taken by the Company’s designee;
     NOW, THEREFORE, the Plan is hereby amended as follows:
I.
Section 2.19 is hereby amended in its entirety to read as follows:
“Subsidiary” means a partnership, limited liability company or corporation,
domestic or foreign, of which 100% of the voting interests or shares are held by
the Company or a Subsidiary, whether or not such partnership, limited liability
company or corporation now exists or is hereafter organized or acquired by the
Company or a Subsidiary.”
II.
Section 3.5 of the Plan is hereby amended in its entirety to read as follows:
“An Employee may elect to withdraw contributions made during an Offering Period
by giving written notice to the Company or its designee at least fifteen
(15) calendar days before the end of such Offering Period, in which case the
cash credited to the Employee’s Option Account will be refunded to the Employee
without interest as soon as administratively feasible after the Committee
receives such notice, and the Employee may not re-enroll in the Plan until the
next Offering Period.”
III.
Section 5.1(a)(i) of the Plan is hereby amended in its entirety to read as
follows:
“as of the beginning of the Offering Period that is at least fifteen
(15) calendar days after the Employee files with the Company or its designee a
written notice of discontinuance of contributions (except as provided in
Section 1.1(a)(i));”

1



--------------------------------------------------------------------------------



 



IV.
     The Plan shall otherwise remain unchanged and in full force and effect.

            PATRIOT COAL CORPORATION
      By:   //Richard M. Whiting//         Richard M. Whiting        Chief
Executive Officer     

2